DEPARTMENT OF HEALTH & HUMAN
SERVICES Health Care Financing Administration
Center for Medicaid and State Operations 7500 Security Boulevard Baltimore, MD 21244-1850
November 22, 2000
Dear State Medicaid Director:
The Health Care Financing Administration (HCFA) and the Centers for Disease Control and
Prevention (CDC) are coordinating efforts to promote influenza and pneumococcal vaccines to
adult residents of nursing facilities. The goal is to immunize at least 90 percent of the
institutionalized population to meet the Healthy People 2010 objectives through a national quality
improvement program. Your cooperation is essential to reach this goal.
We would like you to help us promote immunization standing orders programs to ensure that all
nursing facility residents are assessed for and offered influenza and pneumococcal vaccinations.
Influenza and pneumonia combined represent the fifth leading cause of death in the elderly.
Influenza epidemics alone, occurring nearly every year, are responsible for approximately 20,000
deaths per year in the United States. To help accomplish our goal, we ask that you communicate
your support in a letter to all nursing facilities in your State and review your coverage of
immunizations for adults. The details of those requests are discussed below. A fact sheet on
influenza and pneumococcal disease is enclosed for your
information.
Standing orders programs authorize nurses and pharmacists where allowed by State law to
administer vaccinations according to an institution or physician-approved protocol without the
need for a physician's exam. They have been shown to improve vaccination rates in adults. The
ACIP recently issued a recommendation that standing orders be implemented to improve
immunization rates in a number of delivery environments including nursing facilities. Use of
standing orders in assisted living facilities and intermediate care facilities for the mentally
retarded is also appropriate. A copy of the paper containing their findings and recommendations
is enclosed.
We are requesting that you send a letter to all nursing facilities in your State urging them to
implement
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd112200.asp (1 of 5)4/12/2006 1:15:57 PM

model standing orders programs for the remainder of 2000 influenza season, and to prepare for the
2001
influenza season. We are enclosing a draft model letter to nursing facilities for your convenience.
In addition, we are requesting you to remind nursing facilities that Medicare Part B covers
immunizations for both the annual influenza and the one-time pneumococcal vaccines provided to
nursing facility residents, and that there are convenient ways to request Medicare reimbursement,
e.g. roster billing. Part B Medicare reimbursement for influenza and pneumococcal vaccines is

available whether Medicare or Medicaid is reimbursing for nursing facility services.
The Medicare program is evaluating the options available to it through the survey and
certification program to encourage the use of standing orders. However, we did not want to miss
the opportunity of improving immunization rates in nursing facilities by use of standing orders
programs prior to Medicare’s issuing guidance on standing orders.
As part of evaluating standing orders programs, nine States have agreed to participate in a broader
Medicare pilot project to improve immunization rates in nursing facilities, and they have received a
joint letter from HCFA and CDC similar to this letter. The pilot states are the District of Columbia,
Florida, Hawaii, Idaho, Kentucky, Massachusetts, Minnesota, Montana and New Mexico.
We urge any State Medicaid Agency that does not currently cover adult immunizations for
individuals in nursing facilities to add coverage as an optional Medicaid service to assure that nonMedicare eligible nursing facility residents are afforded the opportunity to be immunized. Federal
matching for adult immunizations is available at the State's Federal matching rate for services.
Together we can develop a strong national vaccination program to protect nursing facility
residents and others at high risk of developing vaccine preventable infectious diseases. Thank you
for your continuing cooperation in improving health outcomes for Medicaid beneficiaries.
Sincerely,
/s/
Timothy M.
Westmoreland
Director
Enclosures
cc:
HCFA Regional Administrators
HCFA Associate Regional Administrators for Medicaid and State Operations

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd112200.asp (2 of 5)4/12/2006 1:15:57 PM

State Health Officers
Lee Partridge Director, Health Policy Unit American Public Human Services Association
Brent Ewig Senior Director of Access Policy Association of State and Territorial Health Officials

Joy Wilson Director, Health Committee National Conference of State Legislatures
Matt Salo Director, Health Legislation National Governors Association
Enclosure
Fact Sheet on Influenza and Pneumococcal Disease
Influenza epidemics, occurring nearly every year, are responsible for approximately 20,000 deaths per year in the
United States. Pneumococcal disease accounts for an estimated 3,000 cases of meningitis, 50,000 cases of
bacteremia and 500,000 cases of pneumonia each year. Pneumococcal disease is responsible for more deaths than
any other vaccine-preventable bacterial disease. In fact, influenza and pneumonia combined represent the fifth
leading cause of death in the elderly.
Influenza and pneumococcal vaccinations are recommended for persons aged 65 years and older and for persons of
any age who have medical conditions that place them at high risk for complications from influenza. While influenza
vaccinations are administered annually, the pneumococcal vaccine is generally a once-in-a-lifetime vaccination that
can be given at any time. Both influenza and pneumococcal vaccinations are covered preventive service benefits
under Medicare Part B. Although coverage of immunizations for adults is an optional service under Medicaid,
virtually all states cover immunizations for high-risk groups such as residents of nursing facilities.
Nursing home residents, because of their age, underlying health conditions, and closed environment, are especially
vulnerable to influenza and pneumococcal disease. During influenza outbreaks in nursing homes, more than half of
the residents may become ill, and in some outbreaks as many as one-third of infected residents have died.
Pneumococcal bacterium is the leading cause of serious pneumonia in Medicare beneficiaries and in our most
vulnerable high-risk populations. The pneumococcal polysaccharide vaccine is effective in preventing
pneumococcal bacteremia, an often-fatal complication
file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd112200.asp (3 of 5)4/12/2006 1:15:57 PM

of pneumococcal pneumonia in adults. Studies indicate that influenza and pneumococcal
vaccines are underutilized in institutional settings.
The Advisory Committee on Immunization Practices (ACIP) recommends pneumococcal
vaccination if a person's pneumococcal vaccination status is unknown. Due to a rapid emergence
of antimicrobial resistance, especially to penicillin, a Quality Care Alert, formulated by
representatives of the American Medical Association and a number of partner organizations, was
issued in 1999 that supports the ACIP recommendations for pneumococcal vaccination.
During 1999, both the Task Force on Community Preventive Services and the Southern California
Evidence-Based Practice Center/RAND examined all of the available evidence and recommended
standing orders immunization programs for adults in hospitals, nursing homes and clinics. Standing
orders programs have been shown to improve vaccination rates in adults. Immunization standing
orders authorize nurses and pharmacists where allowed by State law to administer vaccinations
according to an institution or physician-approved protocol without the need for a physician's exam.
In October of 1999, the ACIP adopted a statement recommending standing orders programs in
many traditional and nontraditional health care delivery settings, including nursing facilities.

As part of our cooperative effort, HCFA and CDC encourage the implementation of standing orders
programs for vaccination of adults in nursing facilities. We recommend a comprehensive
assessment and vaccination program, involving nursing home staff and residents, to reduce the risk
of outbreaks in nursing facilities. An influenza or pneumococcal outbreak puts staff at higher risk
for infection as well. We encourage documentation of vaccinations provided to nursing home
residents. This enables nursing homes to track the vaccination status of their residents and provides
important medical history information to other health care facilities in the event that a resident is
hospitalized or transferred or if an outbreak occurs.

DRAFT MODEL LETTER
Dear Nursing Facility Director:
Influenza and pneumonia combined represent the fifth leading cause of death in the elderly.
Influenza epidemics alone, occurring nearly every year, are responsible for approximately 20,000
deaths per year in the United States. During influenza outbreaks in nursing homes, more than half
of the residents may become ill, and in some outbreaks as many as one-third of infected residents
have died. Pneumococcal bacterium is the leading cause of serious pneumonia in our most
vulnerable high-risk populations. The pneumococcal polysaccharide vaccine is effective in
preventing pneumococcal bacteremia, an often-fatal complication of pneumococcal pneumonia in
adults. Influenza and pneumococcal immunization is our most potent, and unfortunately
underutilized, weapon in eliminating needless deaths and illnesses from these diseases.

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd112200.asp (4 of 5)4/12/2006 1:15:57 PM

The Health Care Financing Administration (HCFA) and the Centers for Disease Control and
Prevention (CDC) are coordinating efforts to promote influenza and pneumococcal vaccines for
adult residents of nursing facilities. As part of that effort, HCFA has asked me to contact you to
enlist your support. The goal is to immunize at least 90 percent of the institutionalized population
to meet the Healthy People 2010 objectives through a national quality improvement program. A
fact sheet on influenza and pneumococcal disease is enclosed for your information.
I ask that you consider implementing immunization standing orders programs for influenza and
pneumococcal immunizations to ensure that all your residents' immunization status is routinely
assessed, and that all residents are offered influenza and pneumococcal vaccines. Standing orders
programs authorize nurses and pharmacists where allowed under State law to administer
vaccinations according to an institution or physician-approved protocol without the need for a
physician's exam. The Advisory Committee on Immunization Practices, a panel of experts that
advises CDC on issues related to vaccines, recently issued a recommendation that standing orders
be implemented to improve immunization rates in a number of delivery environments including
nursing facilities. A copy of the paper containing their findings and recommendations is also
enclosed.

In addition, we strongly encourage you to offer annual influenza immunizations to your staff to
prevent them from possibly infecting your patients and/or losing time from work. Also, the
usually one-time pneumococcal immunization should be offered to staff over 65 or otherwise at
risk for pneumococcal disease.
HCFA has also asked me to remind you that Medicare Part B covers 100 per cent of the
reasonable cost of both the annual influenza and the (normally) once-in-a-lifetime pneumococcal
vaccines provided to nursing facility residents who are Medicare beneficiaries. The payment for
the immunizations is in addition to payment for nursing facility services whether they are paid by
Medicare or Medicaid. Your facility may also qualify for mass billing to request Medicare
reimbursement, eliminating the need for separate billing for each beneficiary. Your Medicare Part
B carrier can assist you with qualifying for mass billing. [Optional: Medicaid will cover the cost of
immunizing nursing facility residents who are Medicaid beneficiaries only.]
Thank you for your efforts to protect Medicare and Medicaid beneficiaries in your care who are at
high risk of developing vaccine preventable infectious diseases, and for your continuing efforts to
improve their health.
Sincerely,
<% 'Sitewide navigation info / do NOT edit %>

file:///F|/New%20Website%20Content/PCPG%20Files/2000/2000/smd112200.asp (5 of 5)4/12/2006 1:15:57 PM

